Citation Nr: 1818617	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  12-18 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for right knee strain. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Freda J. F. Carmack, Associate Counsel  


INTRODUCTION

The Veteran served on active duty in the United States Army from March 2006 to March 2011.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Baltimore, Maryland Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran was scheduled for a videoconference hearing before the Board on February 12, 2018.  He was notified of the date, time and location of the hearing in a letter dated February 2, 2018; however, he failed to appear.  Significantly, the Veteran did not submit a request for postponement prior to the Board hearing or a written motion for a new hearing date within 15 days following the scheduled hearing date.  Given the above, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (c)-(d) (2017).

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Veteran if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Veteran's claim must be remanded for additional development.  

VA's duty to assist includes obtaining a medical examination when it is necessary to make a decision on a claim.  See 38 U.S.C. § 5103A(d) (2012).  Furthermore, when VA undertakes to provide an examination, it must ensure that it is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The only VA examination of record took place in March 2011 in conjunction with the Veteran's original claim for service connection.  No additional evidence has been submitted with regard to the current state of the Veteran's right knee.  As the last VA examination was conducted over seven years ago, the Board finds that a remand for a new VA examination is warranted.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159 (c)(4); see also Caffrey v. Brown, 6 Vet. App. 377 (1994).

In addition, subsequent to the Veteran's March 2011 VA examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Here, the Veteran's prior VA examination did not fully satisfy these requirements.  Accordingly, a new VA examination is warranted to ensure compliance with Correia and 38 C.F.R. § 4.59. 

Finally, in light of the remand, the Veteran should be provided an opportunity to submit updated treatment records.  As for VA treatment records, the claims file contains records as recent as January 2018, but they pertain primarily to psychiatric treatment.  Thus, on remand, updated VA treatment records should be obtained and associated with the claims file.  See 38 U.S.C. § 5103A(c); 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA and, as such, should be obtained and included in the record).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any outstanding VA records pertaining to the Veteran's treatment for his right knee strain.  The evidence obtained, if any, should be associated with the claims file.

2.  Contact the Veteran and obtain the provider name, address, and approximate date of treatment for any additional records that he would like VA to obtain regarding his right knee strain.  Obtain all records adequately identified by the Veteran, and for which the Veteran has signed the appropriate releases, and associate them with the claims file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and attempts to acquire those records should be documented in the claims file.

3.  After the aforementioned development is complete, schedule the Veteran for an appropriate VA examination to determine the nature and extent of his service-connected right knee strain.  The examiner must review the claims file in conjunction with the examination. 

The examiner should describe the nature and severity of all manifestations of the Veteran's right knee strain.  In this regard, the examiner should record the range of motion observed on clinical evaluation in terms of degrees of extension and forward flexion.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree of flexion and/or extension at which such pain begins.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The examiner is reminded that he or she should specify the degree of additional functional loss/motion due to pain, to include during flare-ups, or state why it was not feasible to provide such information, as required for an adequate examination. 

In order to comply with the Court's recent precedential decision in Correia v. McDonald, 28 Vet. App. 158   (2016), the examiner must test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner must comment on the functional impairment caused by the Veteran's right knee strain.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  To help avoid future remand, ensure that all requested actions have been accomplished, to the extent possible, in compliance with this Remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim.  If any benefit sought in connection with the remanded claim is denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).




